DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280578 A1 (Skelton) (Previously cited) and in view of US 5,476,434 A (Kalb)
With regards to claim 1, Skelton discloses a medical device system (Fig. 4 depicts a system which includes an IMD 14) comprising: an implantable medical device (Fig. 4 depicts an IMD 14) comprising: a housing (Fig. 4 depicts the IMD 14 having a housing with elements 80, 82, 84, 86, 88, 90, and 15 being components of the housing), the housing comprising: an accelerometer configured to generate a (Fig. 4 and ¶¶ [0113]-[0114] disclose the housing of the IMD 14 comprising a posture state module 86 which includes posture sensor 15 which may be an accelerometer, such as a three-axis accelerometer, capable of detecting static orientation or vectors in three-dimensions; also see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from the first posture sensor 15); a chemical sensor configured to generate a signal reflecting physiological analyte data of the patient (Fig. 4 and ¶ [0119] discloses the housing of the IMD 14 comprising a posture state module 86 which may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate a signal reflect physiological analyte data of the patient)); and a controller in electrical communication with the accelerometer and the chemical sensor (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86: Fig. 4 depicts the processor 80 in communication with the posture state module 86); wherein the controller is configured to determine a posture of the patient using the signal generated by the accelerometer and the signal generated by the chemical sensor (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture, wherein a confirmed posture is a posture state determined by the processor by using both the pH sensor and one of the posture sensors 15, 17).

In the same field of endeavor of pH sensing, Kalb discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kalb are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 2, Skelton discloses that the controller is further configured to differentiate between a sitting posture and a standing posture (¶ [0117] discloses that the standing, sitting, or lying down posture states in reference to the posture cones described in Figs. 8A-8C; see Figs. 8A-8C and ¶¶ [0162], [0172] with regards to the posture cones for determining sitting or standing upright or lying back).
With regards to claim 3, Skelton discloses that the controller is further configured to: make a preliminary posture determination using the signal generated by the accelerometer (¶ [0113] discloses a processor 80 to determine a patient posture state based on posture state information from posture state module 86); and make a final posture determination using the signal generated by the chemical sensor (¶ [0119] discloses that the physiological may be used by processor 80 to confirm or rejected changes in sensed posture state, which indicates a final posture determination).
With regards to claim 4, Skelton discloses that at least a portion of the medical device system is implantable (¶ [0113] discloses that first posture sensor 15 may be implanted).
With regards to claim 5, the above combination teaches or suggests that the optical chemical sensor is configured to measure a component selected from the group consisting of a cellular interstitial component; a blood component; a urine component, and a breath component (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, wherein Col. 5, line 46 to Col. 6, line 4 of Kalb discloses monitoring pH which is at least a blood component).
The Examiner respectfully notes that claim 5 is drafted such that the measured cellular interstitial component, blood component, urine component, and breath component, as recited in claim 5, is not necessarily tied to signal reflecting physiological analyte data recited in claim 1. Therefore, the claimed invention does not require the signal reflecting physiological analyte data generated by the optical chemical sensor to be the measurement of one of the components recited in claim 5. 
With regards to claim 6, Skelton discloses the accelerometer is a multi-axis accelerometer (¶ [0114] discloses that the posture sensors 15, 17 may be a three-axis accelerometer).
With regards to claim 7, the above combination teaches or suggests the optical chemical sensor is configured to measure one or more physiological analytes including one or more selected from the group consisting of an electrolyte, a protein, a sugar, a hormone, a peptide, an amino acid, or a metabolic product (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, see Col. 5, line 46 to Col. 6, line 4 of Kalb, wherein the apparatus is configured to measure pH, sodium, potassium, glucose, etc. which are at least electrolytes, proteins, sugars, or metabolic products).
The Examiner respectfully notes that claim 7 is drafted such that the one or more physiological analytes, as recited in claim 7, is not necessarily tied to signal reflecting physiological analyte data recited in claim 1. Additionally, the one or more physiological analytes of claim 7 is not necessarily reflected in the physiological analyte data recited in claim 1. Therefore, the claimed invention does not require the signal reflecting physiological analyte data generated by the optical chemical sensor to be the measurement of the one or more physiological analytes recited in claim 7. Therefore, the claimed optical chemical sensor configured to generate a signal reflecting physiological analyte data of the patient reads upon the apparatus of Col. 5, line 46 to Col. 6, line 4 of Kalb which generates a pH signal. The same apparatus of Col. 5, line 46 to Col. 6, line 4 of Kalb is also configured to measure glucose, sodium, and potassium, which is at least an electrolyte, protein, sugar, or metabolic product.  
With regards to claim 8, the above combination teaches or suggests that the electrolyte is one or more of potassium, calcium, sodium, magnesium, hydrogen phosphate, chloride, or bicarbonate (see the above 103 analysis regarding the pH determination of Skelton being performed by the apparatus of Kalb, see Col. 5, line 46 to Col. 6, line 4 of Kalb, wherein the apparatus is configured to measure the physiological analytes of sodium and potassium).
With regards to claim 9, Skelton discloses a therapy unit (¶ [0125] and Fig. 4 depicts electrical stimulation leads 16A, 16B used for providing a posture-responsive therapy); and wherein the controller is further configured to modify a therapy delivered by the therapy unit based on the posture determination of the patient (¶ [0125] discloses that processor 80 may adjust therapy deliver by stimulation generator 84 based on determined posture states to accommodate the variety of posture states).
With regards to claim 10, Skelton discloses the therapy is one or more of an electrical stimulation therapy or a pharmaceutical therapy (¶ [0125] discloses an electrical stimulation therapy).
With regards to claim 11, Skelton discloses a visual display configured to show the posture determination of the patient (¶¶ [0086]-[0087] disclose a display 36 for displaying posture state information; ¶¶ [0153]-[0154] disclose a remote display for displaying a current patient posture state).
With regards to claim 12, Skelton discloses that the visual display is further configured to show the posture determination of the patient as a time trend (¶ [0154] discloses a posture state report that is displayed, wherein the posture state report may contain trend data).
With regards to claim 13, Skelton discloses that the visual display is further configured to show the posture determination of the patient along with at least one of a physiological parameter, the optical chemical sensor data, a therapy dose, or a time of day (¶ [0154] discloses that posture state information and therapy information, including what group or program was being used to deliver therapy during each activity, being displayed in the posture state report; ¶ [0065] discloses that a therapy program is characterized by voltage or current amplitude, pulse width, pulse rate, and/or duration, thereby indicating that the therapy program is a parameter which affects the physiology of the patient). 
With regards to claim 14, Skelton discloses that the at least one physiological parameter is selected from the group consisting of a cardiac parameter, a pulmonary parameter, a renal parameter, and a nerve parameter (¶ [0047] discloses that the target tissue of the therapy includes nerves, smooth muscle or skeletal muscle, thereby indicating that the therapy program is at least a nerve parameter). 
With regards to claim 15, Skelton discloses that the physiological parameter is displayed as a function of the posture determination of the patient (¶ [0154] discloses that the program or group is displayed in relation to the activity/posture state).
With regards to claim 16, Skelton disclose the physiological parameter is collected, aggregated, and displayed only for time periods when the patient is in a specified set of determined postures (¶ [0154] discloses that the posture state information and/or therapy information is processed and stored into the displayable posture state report according to the various respective posture states).
With regards to claim 17, Skelton discloses one or more additional medical devices, wherein the medical devices are communicatively coupled to one another (Fig. 7 and ¶ [0149] discloses external programmer 20, server 122, and one or more computing devices 124A-12N which are medical devices that are communicatively coupled to the IMD 14).
With regards to claim 18, Skelton discloses a method of operating a medical device system (Fig. 4 depicts a system which includes an IMD 14; see ¶ [0119] with regards to the method for providing a confirmed posture state which requires a posture state determination as described in at least ¶ [0117]) comprising: measuring position data using an accelerometer (Fig. 4 and ¶¶ [0113]-[0114] disclose a posture state module 86 which includes posture sensor 15 which may be an accelerometer, such as a three-axis accelerometer, capable of detecting static orientation or vectors in three-dimensions); making a preliminary posture determination of a patient using the position data measured by the accelerometer (see at least ¶¶ [0115]-[0119], specifically ¶ [0117] with regards to the posture state determination from first posture sensor 15); measuring chemical data using a chemical sensor (¶ [0119] discloses posture state module 86 may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate chemical data)); and making a final posture determination of the patient using the position data measured by the accelerometer and the chemical data (¶ [0119] discloses the processor 80 using physiological parameters (including pH) to confirm or reject changes in sensed posture, wherein a confirmed posture is a posture state determined by the processor by using both the pH sensor and the posture sensor 15), wherein the accelerometer and the chemical sensor are disposed within a housing of an implantable medical device (Fig. 4 depicts posture state module 86 and sensor 15 being disposed within a housing of IMD 14)
Skelton is silent regarding whether the chemical sensor is an optical chemical sensor disposed within the housing. 
In the same field of endeavor of pH sensing, Kalb discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical determination of pH concentrations as taught by Kalb for the pH determination of Skelton. The motivation would have been to provide the system and components necessary for the determination of the pH of the patient. Additionally or alternatively, because both the pH monitoring portion of the posture state module of Skelton and the apparatus of Kalb are both capable of determining a pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Allowable Subject Matter
Claims 19-20 are allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 19, the prior art fails to teach or suggest “making a final posture determination of the patient using the position data measured by the accelerometer and the chemical data measured by the optical chemical sensor; wherein the accelerometer and the optical chemical sensor are disposed within a housing of an implantable medical device” along with the other features of claim 19. 
Claim 20 is allowable by virtue of its dependence from claim 19. 
Skelton teaches a method of operating a medical device system (Fig. 1A depicts an implantable stimulation system 10; Fig. 12 is a method operating the implantable stimulation system 10) comprising: measuring positon data using an accelerometer (¶¶ [0054], [0114], [0160] disclose that the posture sensors 15 and 17 are accelerometers which provide data indicating a posture state in a posture state space 140), making a preliminary posture determination of a patient using the position data measured by an accelerometer (¶ [0220] of Skelton discloses the first posture sensor 15 indicating a posture state of standing; also see ¶ [0145]), if the preliminary posture determination does not indicate a recumbent posture, then measuring a second posture state using a second posture sensor; and making a final posture determination of a patient using data measured by an accelerometer and data measured by the second posture sensor (¶ [0220] of Skelton discloses that if the first posture sensor 15 indicates a posture state of standing, then confirming the posture state [i.e., a final posture determination] using the 
US 2013/0338727 A1 (Mokelke) discloses providing up to three analyses of a patient’s posture depending on posture transitions (¶ [0047]) and using a combination of a posture sensor, activity sensor, and an accelerometer. However, Mokelke fails to teach or suggest the use of chemical data from an optical chemical sensor, wherein the accelerometer and the optical chemical sensor are disposed within a housing of an implantable medical device. 

Response to Arguments
Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, a new grounds of rejection is made in view of Kalb which discloses an optical chemical sensor embedded in a wall of an implantable medical device, wherein the optical chemical sensor is configured for determining values of pH and various different chemical constituents (Col. 5, line 46 to Col. 6, line 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical chemical sensor for the optical 

To the extent that the Applicant’s arguments are applicable to the current rejections, the Examiner makes the following comments.
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
The Applicant asserts, on page 7 of the Remarks filed 09/27/2021, that Skelton fails to teach or suggest both the accelerometer and the chemical sensor being disposed within the housing of the implantable device. 
This argument is not persuasive because Skelton teaches that the accelerometer and the chemical sensor are disposed within a housing of an implantable medical device (Fig. 4 depicts posture state module 86 and sensor 15 being disposed within a housing of IMD 14), wherein ¶ [0119] of Skelton discloses that posture state module 86 may be configured to sense one or more physiological parameters including a pH, which indicates that the posture state module 86 is a pH sensor (i.e., a chemical sensor configured to generate chemical data). The modification of the pH sensing of the posture state module 86 of Skelton in view of the optical chemical sensor embedded in a wall of an implantable medical device of Col. 5, line 46 to Col. 6, line 4 of Kalb would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791